Citation Nr: 1606224	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006  rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue on appeal for additional development in November 2008, January 2011, April 2013, and April 2015.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.  The Board will consider entitlement to all psychiatric diagnoses raised by the record.


FINDINGS OF FACT

1.  The Veteran's alleged stressors do not involve combat or fear of hostile military or terrorist activity, and they are otherwise uncorroborated.

2.  The competent and probative evidence of record does not support a finding that the Veteran experienced an in-service incident or stressor that led to the development of a psychiatric disorder.

3.  An acquired psychiatric disorder, including PTSD, was not manifest during active service; and, the preponderance of the evidence fails to establish a present acquired psychiatric disorder as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Remand Compliance

As an initial matter, the Board notes that this appeal was previously remanded for additional development, most recently in April 2015, and that it was specifically requested that the Veteran be examined by a VA psychiatrist.  It was also noted that an examination by a psychiatrist rather than a psychologist was required due to the Board's prior remand order and because the available record, in essence, included various diagnoses and multiple etiology opinions.  Although subsequent VA Agency of Original Jurisdiction action in this case obtained additional VA psychologist opinions in May 2015 and June 2015 without explanation as to why an examination was not performed by a VA psychiatrist, the Board finds there has been substantial compliance with the prior remand directives.  It is significant to note that in correspondence dated in June 2015 the Veteran's representative expressed a desire to expedite the appeal to the Board for adjudication and in a November 2015 brief in support of the appeal found compliance with the prior remand based upon a review of the record.  As is discussed in greater detail below, the Board finds that there has been substantial compliance and that an additional remand for absolute compliance or further explanation would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although VA is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

The Court has also held that the Board is entitled to assume the competence of a VA medical examiner."  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007).  VA, however, may not rely on the presumption of competency when a claimant raises specific reasons why the examiner is not qualified to render the requested opinion.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009) (absent some challenge to "a VA medical expert's competence or qualifications before the Board, ... VA need not affirmatively establish that expert's competency"); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010) ("[A]ny challenge 'to the expertise of a VA expert' ... must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion." (quoting Rizzo, 580 F.3d at 1291)).  In this case, no such specific challenge to the psychologist opinions of record have been provided.  The Board further finds that the June 2015 VA opinion obtained in this case included a thorough summary of the pertinent evidence of record and provided adequate rationale thoroughly explaining the various diagnoses previously reported.  That opinion, in essence, resolved the conflict in the evidence which was previously believed to warrant consideration by a psychiatrist.  In light of the overall evidence of record, there is no reasonable possibility that any further VA assistance would substantiate the claim.


Duties to Notify and Assist

The Board has given consideration to the duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that the notice duties have been fulfilled, and that no further notice is necessary.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

VA has met its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and full personnel file have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA treatment records and records from the Social Security Administration.

The Board finds that the RO has undertaken adequate steps to attempt to corroborate the Veteran's claimed stressors.  In February 2012, the RO requested that the Veteran provide specific details relating to his claimed stressful incident.  The RO requested the name of the service person, the date of the incident within a 60-day period, and the unit of assignment of the person who was killed.  Also in February 2012, the RO requested a full copy of the Veteran's personnel file, which was provided in March 2012.  Based on the Veteran's response to this request, in which the Veteran provided a greater than 60-day period of time and no names associated with this event, in October 2012, the RO made a formal finding that there was insufficient information to permit referral to the Joint Services Records Research Center or the National Archives and Records Administration.  The Board finds that all appropriate efforts have been undertaken to elicit sufficient information from the Veteran in order to attempt to verify his claimed stressor, and no further assistance is required.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The Veteran has been provided a number of VA mental disorder examinations and opinions were obtained, including in February 2009, April 2011, February 2012, May 2013, August 2013, May 2015, and June 2015.  The Board, as the finder of fact, has reviewed the results of all of these examinations, and finds that the Veteran's alleged in-service experiences are uncorroborated, contradictory, unreliable, and incredible.  As the weight of the credible evidence is against a finding that the Veteran the claimed in-service stressor occurred, any medical opinions of record based on the Veteran's statements as to those matters must also be considered to be not credible.  Further clarification of conflicting diagnoses between opinions based upon the claimed in-service stressor is not required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (an examiner's conclusion that an etiology opinion would be speculative must include an explanation of the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

In June 2008, the Veteran presented testimony before the undersigned, and a transcript of that hearing has been associated with the record.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  The Board notes that psychosis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including psychosis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

More specifically, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Turning to the facts in this case, the Veteran has been diagnosed with a variety of psychiatric disabilities, including psychosis (March 2005), major depressive disorder (April 2011), panic disorder without agoraphobia (April 2011), PTSD (February 2012), alcohol-induced mood disorder and dysthymic disorder (August 2013), schizoaffective disorder-depressed type (May 2015), and persistent depressive disorder with anxious distress and mood congruent psychotic features (June 2015).  

The Veteran has reported that he experienced mental or emotional, including nightmares, subsequent to events he claimed to have witnessed in service.  He has reported that he had treated his symptoms with alcohol and substance abuse, but denied having had any medical treatment for mental disorder symptoms prior to 2003.  His PTSD claim is not based on either combat or a fear of hostile military or terrorist activity.  Indeed, the Veteran's personnel and service treatment records are negative for any indication that the Veteran ever participated in combat, and the Veteran has not alleged that any combat-related experience led him to develop PTSD.  The only listed decorations, medals, badges, commendations, citations, or campaign ribbons on the Veteran's service separation document are the Rifle Marksman Badge and the Hand Grenade Badge, neither of which establishes combat exposure.  Instead, the Veteran has primarily alleged that his PTSD is the result of an witnessing the deaths of other soldiers unrelated to combat.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  38 C.F.R. §3.304(f)(3) (2015).

Turning to the facts in this case, the Board has closely reviewed the Veteran's service treatment records and personnel records for evidence corroborating an in-service stressor.  The Veteran's personnel records show that he Veteran entered into active duty service in July 1977, and he completed basic training at Fort Bliss, Texas in September 1977.  From that time until October 1977, the Veteran was a student, and from October 1977 to November 1977, he was a trainee.  The Veteran attended advanced individual training at Fort Gordon, Georgia from November 1977 to January 1978.  From January 1878 to June 1978, the Veteran served as a tactical wire operations specialist in Butzbach, Germany.  The Veteran served as a field wireman in Butzbach from June 1978 until his honorable discharge in September 1978.

Turning to a review of the Veteran's service treatment records, in a December 1976 Report of Medical History, the Veteran indicated that he had experienced depression or excessive worry; an associated doctor's comment indicated the Veteran had stated "ain't depressed, a mistake".  In a December 1976 Report of Medical Examination, the Veteran was found to be psychiatrically normal.  In a June 1978 Report of Medical Examination, the Veteran was also found to be psychiatrically normal.  In a July 1978 Report of Medical History, the Veteran stated that he was in good health, and he denied ever having experienced symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  A July 1978 Report of Mental Status Evaluation, the Veteran was found to be normal in terms of behavior, alertness, orientation, mood, thinking, thought, and memory.  No significant mental illness was noted.  The Veteran sought no treatment for psychiatric symptoms during his active duty service.

Following service, records show the Veteran first complained of psychiatric symptoms in February 2004, at which time he was diagnosed with depression.  The Veteran did not mention any in-service stressors to the clinician.  In a March 2004 social work assessment, the Veteran stated that he had experienced depressive symptoms since a November 2003 heart surgery; the Veteran mentioned no stressors relating to his military history.  In a March 2004 psychiatric outpatient note, it was noted that the Veteran began to feel depressed six months prior to that date.  In an August 2004 substance abuse program consultation, the Veteran could not recall any particular relapse triggers or factors.  In March 2005, the Veteran was diagnosed with alcohol dependence in full remission and psychosis; the Veteran did not mention military stressors at this time. 

The Veteran filed his claim of entitlement to an acquired psychiatric disability in May 2005.  Also in May 2005, the Veteran's spouse stated that the Veteran returned from service in a "state of depression".  In July 2005, the Veteran stated that he had been having nightmares about in-service chemical exposure.  In September 2005, the Veteran stated that he witnessed a "chemical explosion" while in service, and he still had nightmares about it.  In December 2005, the Veteran stated that he had been having nightmares about an in-service explosion, and he witnessed the deaths of two friends in-service who were standing beside him.  

In January 2006, the Veteran stated that while in Germany "guarding a special building," he fired at what he believed to be an escaping terrorist.  The Veteran further stated that he saw a friend killed by a hit and run driver, and another friend killed when he was run over by a train.  In both of those incidents, the Veteran helped others pick up body parts.  The Veteran also witnessed a man jump out of a third story window in a suicide attempt.  In February 2006, the Veteran stated that in-service exposure to chemicals caused his health problems.  

In a March 2007 hearing before RO personnel, the Veteran stated that he first experienced psychological symptoms while serving in Fort Bliss, Texas, when he witnessed the death of a friend following an automobile accident.  The Veteran indicated that "30 or 40" other people witnessed this event.  The Veteran did not remember the name of the person who was killed.  The Veteran indicated that counselors spoke with him "a little bit" following this event.  The Veteran stated that he first sought treatment in 2003, at which time he told clinicians about an incident that occurred in Germany, where another soldier started shooting a gun into the air, which frightened him.  

In the Veteran's June 2008 hearing before the undersigned, the Veteran stated that he witnessed his friend get "split . . . half in two, strangled head, body, everything."  The Veteran thought the victim's first name was John.  The Veteran stated that when he was in Germany, he witnessed the death of a friend after the friend walked in front of a car.  

The Veteran underwent a VA examination in February 2009, at which time he reported that he suffered from nightmares about a friend who was run over by a train, and another friend who was run over by a car.  The Veteran largely repeated these stressors in March 2010, February 2011, and April 2011.  

In February 2012, the Veteran stated that in June or July of 1977, he witnessed a fellow soldier's death following an automobile impact.  The Veteran stated that "the sight of him being hit and the blood keeps becoming a part of [the Veteran's] life . . . it . . . has been a stresser [sic] for too many years of [the Veteran's] life".  In an April 2012 VA examination, the Veteran reported an onset of nightmares and other PTSD symptoms after his friend was hit by a car, and which continued to the present day.  Later in April 2012, the Veteran reported that he could not remember anyone who was in the presence of the accident, but he was scared to get near a car speeding down the road.  In August 2012, the Veteran reported that he saw "one of many serviceman" killed on base.  

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Veteran's stressors must be corroborated by evidence other than his own testimony.  

The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  In weighing credibility of evidence, the Board may consider factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and the desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board observes that neither the Veteran's service treatment records nor his personnel records lend support to the Veteran's contentions that he was involved in or a witness to any of the events that he has claimed.  The Veteran's service treatment records, which demonstrate his willingness to seek in-service medical care on a number of occasions for issues such as ingrown hairs, shows no evidence of counseling treatment following the alleged incidents.  While the Veteran, in December 1976 (before his active duty service) endorsed feelings of depression, a physician noted that this was actually a mistake.  The Veteran, in his July 1978 separation examination, was found to be psychiatrically normal, and he denied previously experiencing any psychiatric symptoms.

The record does not otherwise contain evidence tending to corroborate the Veteran's story, for example, other eyewitness accounts of these incidents.  Indeed, the Veteran has been unable to name a single other witness to any of the events that he has claimed, and has he been unable to provide the names of the friends whom he saw killed in service.  In sum, the Board finds that the weight of the credible evidence of record does not corroborate the Veteran's account of his in-service stressors.  Furthermore, even without corroboration, the Board finds that the Veteran's descriptions of his claimed in-service stressors are incredible for a number of reasons.  

The Board first notes that the Veteran's allegations regarding his stressors have changed markedly over time.  The Veteran claimed variously that his in-service stressor was chemical exposure (July 2005), a chemical explosion (September 2005), an explosion and the deaths of two friends standing next to him (December 2005), shooting at an escaping terrorist (January 2006), witnessing a suicide attempt (January 2006), and witnessing a soldier shooting a gun into the air (March 2007).  None of which are supported by credible evidence indicating the events actually occurred.

From January 2006 onward, while the Veteran primarily claimed the in-service deaths of two friends as an in-service stressor, details associated with these claimed events changed over time.  The Veteran has generally claimed that he witnessed the death of a friend in Fort Bliss after an automobile impact, and he witnessed the death of a friend in Germany after a train impact.  In January 2006, the Veteran alleged that he helped others pick up body parts following these incidents; this detail, which presumably would be an especially vivid memory, appeared in none of the Veteran's other accounts of the events.  In June 2008, the Veteran stated that he witnessed the death of a friend in Germany after an automobile impact.  With the fundamental details of the Veteran's claimed stressors changing over time, including the manner in which his friends died, the Board finds that the Veteran's account of his in-service stressors to be highly inconsistent and therefore lacking credibility.

The Board also notes that the timing of the Veteran's claims of an in-service stressor detracts from the Veteran's credibility.  Before the Veteran filed his claim of entitlement to service connection in May 2005, the Veteran frequently denied experiencing any particular stressors.  The Veteran failed to mention any stressors when he first sought psychiatric treatment in February 2004, nor in March 2004, August 2004, or March 2005.  Indeed, in two March 2004 records, the Veteran related his depression to a previous heart surgery rather than to any incident of active service.  Given the Veteran, at this time, was simply seeking appropriate medical care for his psychiatric symptoms, the Board finds no reason to discount the account that he provided to care providers.  It was only following the Veteran's May 2005 claim of entitlement to service connection that the Veteran consistently claimed the in-service stressors set forth above.  The Board finds that the increasingly specific accounts of stressors only following the Veteran's claim for VA compensation detracts from the Veteran's credibility.  

The Board acknowledges that the record contains records from clinicians diagnosing the Veteran with PTSD and linking PTSD to his in-service experiences.  The Board finds, however, that these medical opinions confirming the in-service stressors are of limited probative value.  The opinions appear to have been heavily (and likely exclusively) based upon a history provided by the Veteran.  Transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The medical opinions of record do not identify any specific supporting evidence corroborating the alleged assault or other in-service stressors.  The Board also notes that the May 2015 VA examiner found that it was not possible to provide a clinical opinion regarding whether or not specific events took place over 35 years earlier, but that, given the very inconsistent information contained in the Veteran's medical record and the date when he was first treated for non-drug induced psychiatric problems, his current mental health conditions were not due to or caused by events that took place in the military over 35 years earlier.

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; but, whether a claimed stressor actually occurred is a question of fact for adjudicators.  The Board, weighing the evidence as finder of fact, accordingly finds that those medical opinions do not establish an in-service stressor.

The Board has additionally considered the May 2005 letter from the Veteran's spouse stating that the Veteran was significantly depressed from 1977 until his separation from service.  The Board finds that this letter is of very little probative value as to the question of whether the alleged in-service stressor occurred.  First, the letter does not name any particular stressor that the Veteran experienced in service.  Second, while the Veteran's spouse is entirely competent to give evidence regarding her observations of the behavioral changes that she noticed in the Veteran, the Board places relatively little weight in these reported observations because of her interest in the Veteran's claim and because the observations themselves are inconsistent with the other evidence of record.  In his 1978 service separation document, the Veteran also denied ever having experienced such symptoms.  

It is additionally significant to note that the Veteran was employed, apparently without accommodation for any mental health problems, for 20 years before seeking mental health treatment.  The Board places greater weight on the Veteran's contemporaneous description of his symptoms in 1978 than on his spouse's recollection that both was offered 27 years from the time in question, and that has been offered in association with the Veteran's claim for VA benefits.  

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service nor has competent medical evidence found any subsequent psychosis diagnosis had its onset during or within one year of service.  Indeed, the record, by the Veteran's own account, supports a finding that he began to experience psychiatric symptoms well after his separation from service.  Accordingly, presumptive service connection is not warranted.  

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The weight of the competent and probative evidence does not corroborate the claimed stressors.  Therefore, the claim for PTSD fails as the in-service stressor cannot be verified.  38 C.F.R. § 3.304(f)(5) (2015).  Additionally, the weight of the evidence of record does not support an in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability other than PTSD fails on that basis.

The Board concludes that the Veteran's psychiatric disabilities were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 

ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


